Citation Nr: 1613524	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-05 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2014).


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to March 1946.  He served in combat in the European theater of operations, to include the Normandy campaign, and he was awarded the Bronze Star for Purple Heart medals.  The Veteran died in November 2009.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Board referred the Veteran's claim for an expert medical opinion by a Veterans Health Administration (VHA) internist.  See 38 U.S.C.A. § 7109 (West 2014).  The VHA internist provided his opinion, and in October 2015, VA referred the opinion letter to the appellant for review and allowed 60 days for the submission of any additional evidence or argument.  That period has now elapsed and VA has received no response from the appellant.  A copy of the VHA letter has been associated with the claims file.  

In an April 2015 statement, the appellant listed a VA social worker as her representative.  VA employees cannot represent claimants.  In July 2010, VA advised the appellant of the availability of Veterans' Service Organizations to represent her.  

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The cause of the Veteran's November 2009 death, according to the death certificate, was an intracranial hemorrhage.  The death certificate listed no secondary causes.  

2.  At the time of his death, the Veteran was service-connected for a generalized anxiety disorder including posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling, and for small left leg scars, residuals of a gunshot wound, with a noncompensable evaluation.  The combined evaluation was 100 percent.  

3.  No competent medical evidence has been presented that attributes the disease processes implicated in the Veteran's death to military service or that shows that his service-connected disabilities contributed substantially or materially to his death.  

4.  The Veteran was not a former prisoner of war.  

5. At the time of his death, the Veteran was entitled to receive compensation for service-connected disabilities that VA rated as totally disabling from June 2007.

6.  At the time of his death the Veteran had not been entitled to a total disability evaluation due to service connected disorders for a period of at least ten years.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§  1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.312 (2015).

2.  The criteria for entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§  1318, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.22, 3.102, 3.159 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
In the case at hand, the requirements of 38 U.S.C.A. §§  5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated July 2010 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  
 
VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate her claim and, as warranted by law, securing a medical opinion.  There is no evidence that additional records have yet to be requested, or that additional examinations for this issue are in order.  

The Board has reviewed all of the evidence in the appellant's claims file, including her written contentions, the Veteran's service treatment and personnel records, VA treatment records, death records, and an opinion letter from a VHA internist.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Relevant Laws and Regulations

Dependency and indemnity compensation is payable to a surviving spouse of a qualifying veteran who died from a service-connected disability.  38 U.S.C.A. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including autopsy reports.  38 C.F.R. § 3.312(a).  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled to dependency and indemnity compensation in the same manner as if the veteran's death were service connected, under certain specific conditions.  VA shall pay dependency and indemnity compensation under 38 U.S.C.A. § 1318 to the surviving spouse of a veteran who dies not as the result of his own willful misconduct, and who at the time of death was in receipt of or entitled to receive compensation for a service-connected disability rated totally disabling provided, in pertinent part, that the disability was continuously rated totally disabling for a period of at least ten years immediately preceding death.  38 C.F.R. § 3.22(a)(2)(i).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §  5107(b).  VA is to resolve any reasonable doubt in the appellant's favor.  38 C.F.R. §  3.102.  

Relevant Facts

The Veteran's death certificate states that he died in November 2009 due to an intracranial hemorrhage.  There is no record of any postmortem examination.

At the time of the Veteran's death, service connection was in effect for a generalized anxiety disorder with PTSD, evaluated as 100 percent disabling, and for small left leg scars, residuals of a gunshot wound, with a noncompensable evaluation.  The Veteran's overall disability rating was 100 percent.  

The Veteran's service medical records contain no findings or diagnoses of or treatment for symptoms attributable to or indicative of an intracranial hemorrhage.  

The Veteran's VA treatment records note treatment for orthostatic hypotension.

The appellant has submitted medical literature to suggest a link between PTSD and heart disease.  

In September 2015, the Board received a VHA internist's opinion.  The internist opined that it was less likely than not that the Veteran's anxiety and/or PTSD caused, contributed substantially or materially to, aided or lent assistance to the production of, or had a material influence in accelerating his death.  The internist's rationale for this opinion was that the only currently known mechanism by which PTSD or anxiety could cause death from an intracranial hemorrhage would be by causing hypertension and the record indicates a diagnosis of and treatment for hypotension, which is its opposite.   

Service Connection for Cause of Death

It is the appellant's basic assertion that the Veteran's death was attributable to his service-connected anxiety and PTSD.  

In support of her claim, the appellant has provided medical literature regarding the possibility of a link between PTSD and heart disease.  The VHA internist considered these and other studies before concluding that they only support a link if hypertension is present.  The internist noted that because the Veteran had hypotension, which is the opposite of hypertension, there was no medical evidence to support a link between PTSD or anxiety and an intracranial hemorrhage.  

The only other evidence of record supporting the appellant's claim is her own assertion that the pathology responsible for the Veteran's death is related to service.  Although the appellant is competent to provide evidence of visible symptoms, she is not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The appellant, as a layperson, is not qualified to provide a medical diagnosis or competent opinion as to the causes or contributing factors of the Veteran's death.  Thus, in the absence of documented medical evidence or other indicia to corroborate her contentions, they are of minimal probative value.

As there is no competent medical evidence tending to suggest a causal connection to service, evidence of inservice onset of any disease processes identified as implicated in the Veteran's death, or evidence of a link between his death and service-connected disabilities, service connection for the Veteran's death is not warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board acknowledges and appreciates the Veteran's service, but the facts of record do not provide any basis on which to grant the appellant's claim.  

The appellant is advised that she may apply to reopen this claim if she can provide new and material evidence.  38 C.F.R. § 3.156 (2015).  In this case, the most probative evidence would be a medical opinion specific to the Veteran that would find a link between his anxiety or PTSD and his intracranial hemorrhage to be at least as likely as not.  

Benefits Under 38 U.S.C.A. § 1318

At the time of the Veteran's death, he was receiving compensation for disabilities rated totally disabling.  The total disability rating was in effect from June 2007 and the Veteran died in November 2009.  Because he was not rated as totally disabled for at least ten years prior to his death, entitlement to benefits under 38 U.S.C.A. § 1318 is not established as a matter of law.  There is no evidence the appellant can provide or VA can obtain that can overcome this fact.  For this reason, the Board must deny the appellant's claim on this issue as a matter of law.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


